DISMISS; and Opinion Filed May 15, 2014.




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01751-CV

      UNIVERSITY GENERAL HOSPITAL, L.P., DUFEK MASSIF HOSPITAL
    CORPORATION A/K/A UNIVERSITY GENERAL HOSPITAL DALLAS, UGHS
     DALLAS HOSPITALS, INC., AND HASSAN CHAHADEH, M.D., Appellants

                                              V.

REED MIGRAINE CENTERS OF TEXAS, PLLC, DR. KENNETH L. REED, M.D., AND
             NEURO STIM TECHNOLOGIES, LLC, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02875-A

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Evans
          This is an appeal from a temporary injunction order in favor of appellees.        By

unopposed motion filed May 6, 2014, appellees inform us the injunction has been dissolved and

move to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2). We grant the motion and dismiss the

appeal.


                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE

131751F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

UNIVERSITY GENERAL HOSPITAL,                          On Appeal from the County Court at Law
L.P., DUFEK MASSIF HOSPITAL                           No. 1, Dallas County, Texas
CORPORATION A/K/A UNIVERSITY                          Trial Court Cause No. CC-13-02875-A.
GENERAL HOSPITAL DALLAS, UGHS                         Opinion delivered by Justice Evans.
DALLAS HOSPITALS, INC., AND                           Justices Fillmore and Evans participating.
HASSAN CHAHADEH, M.D., Appellants

No. 05-13-01751-CV        V.

REED MIGRAINE CENTERS OF TEXAS,
PLLC, DR. KENNETH L. REED, M.D.,
AND NEURO STIM TECHNOLOGIES,
LLC, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER each party bear its own costs of this appeal.


Judgment entered this 15th day of May, 2014.




                                                     /David W. Evans/
                                                     DAVID EVANS
                                                     JUSTICE




                                               –2–